           Case 3:20-cv-01839-MPS Document 8 Filed 12/14/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


MARY JANCO                             )
                                       )
       Plaintiff                       )
                                       )                        3:20-CV-01839
v.                                     )
                                       )
TARGET STORES, INC.                    )
                                       )
       Defendant                       )                      DECEMBER 14, 2020



                          CONSENTED TO MOTION TO REMAND

       Defendant Target Stores, Inc., by and through Dawn Neborsky of Kiernan Trebach, LLP
its attorney, with plaintiff’s consent, files this motion to remand the case to the Connecticut
Superior Court, Judicial District of Litchfield at Torrington. Remand is sought because the
parties have stipulated that the amount in controversy is not greater than Seventy-Five Thousand
Dollars ($75,000.00), exclusive of interest and costs, and therefore subject matter jurisdiction
does not exist. In support of this motion, the parties respectfully submit the accompanying
Stipulation to Cap Damages which has been executed by the plaintiff and the undersigned
counsel.
       WHEREFORE, the Defendant Target Stores, Inc. respectfully requests that this
consented to motion be granted and that this case be remanded to the Connecticut Superior
Court, Judicial District of Litchfield at Torrington.

                                               DEFENDANT TARGET STORES, INC.

                                               __/s/ Dawn Neborsky_#27985_____
                                               Dawn M. Neborsky, Esq.
                                               Kiernan Trebach, LLP
                                               40 Court Street
                                               Boston, MA 02108
                                               Fed. Bar No. 27985
                                               617-426-3900
                                               dneborsky@kiernantrebach.com
          Case 3:20-cv-01839-MPS Document 8 Filed 12/14/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        This is to certify that on this 14th Day of December 2020 a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail to
anyone unable to accept electronic filing as indicated don the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                               /s/ Dawn M. Neborsky
                                               Dawn M. Neborsky
